--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into this 7th day of November, 2008. For the purposes
of seniority and all rights attendant thereto, this agreement shall be deemed
effective as of August 10, 2008 (the "Effective Date"),

BETWEEN:

MABCURE INC., a corporation organized under the laws
of the State of Nevada, having an office at 3702 South
Virginia Street, Suite #G12 - 401, Reno, Nevada 89502,
USA

(the "Company")

AND:

RON KALFUS, an individual having an address at 36/4
Bar Simantov Street, Yehud-Monoson, Israel

(the "Employee")

WHEREAS:

A.

The Company is engaged in the business of developing and manufacturing products
for cancer detection and therapy (the "Business"); and

    B.

The Company wishes to employ the Employee and the Employee has agreed to provide
his services to the Company upon the terms and conditions provided herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the
representations, warranties, covenants and agreements hereinafter contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto covenant and agree as follows:

ARTICLE 1
NATURE OF EMPLOYMENT

1.1 Position. The Company does hereby employ the Employee in the position of
Chief Financial Officer, and the Employee does hereby accept such employment by
the Company, all upon and subject to the terms and conditions of this Agreement.

1.2 Duties and Functions. The Company and the Employee agree that the

--------------------------------------------------------------------------------

A-2

Employee shall be responsible to and shall report to the Chief Executive Officer
of the Company. The Chief Executive Officer may vary the conditions, duties and
functions of the Employee's employment from time to time according to the
Company's operational and other needs provided that his duties shall reasonably
reflect the Employee's position with the Company as set forth herein. The
Employee shall use his reasonable best efforts to produce timely and good
quality work, while acting always in a competent, trustworthy and loyal manner.
The Employee agrees to carry out, using his reasonable best efforts and in a
manner that shall promote the interests of the Company, such duties and
functions as the Chief Financial Officer may request from time to time,
including, but not limited to, those duties and functions set out in Schedule
"A" hereto.

The Employee shall always act in accordance with any decision of, and obey and
carry out all lawful orders given to him by the Chief Executive Officer of the
Company and the board of directors of the Company (the "Board"); and the
Employee acknowledges that any such decision or order may limit, restrict or
remove any powers or discretions which might otherwise have been exercised by
the Employee.

1.3 Full Time Position. Unless prevented by ill health, the Employee shall,
during the term hereof, devote his full business time and his care and attention
to the Business of the Company.

1.4 Securities Laws. The Employee acknowledges that he is undertaking an
executive position with the Company, which is a public company. The Employee
agrees to abide by and comply with all securities laws, regulations and rules
and all stock exchange rules and policies, as may be applicable from time to
time. In particular, and without limiting the generality of the foregoing, the
Employee agrees that he shall comply with all applicable securities legislation
and regulatory policies applicable to the Company and the Employee, as may be
applicable from time to time, including, but not limited to, United States
securities laws (in particular, Regulation FD) and the policies of the United
States Securities and Exchange Commission (the "SEC").

1.5 Term of Agreement. The employment of the Employee hereunder shall commence
on the Effective Date and shall continue for so long as the Employee is employed
by the Company, subject to termination as provided for in this Agreement.

ARTICLE 2
EMPLOYEE COMPENSATION

2.1 Salary. The Company shall pay to the Employee, subject to the Employee being
an employee in good standing of the Company, in 12 equal monthly instalments
payable in arrears, an aggregate annual salary of US$96,000, subject to
deductions required to be made by the Company under all applicable laws with
respect to the Employee’s employment hereunder and receipt of compensation
hereunder.

--------------------------------------------------------------------------------

A-3

2.2 Stock Option Plan. The Employee qualifies for the stock option plan, as
approved by the Board on September 3, 2008 (the "Stock Option Plan"). In
addition, the Employee shall be issued 180,000 options entitling the holder to
purchase 180,000 common shares of the Company at a per share exercise price
equal to the fair market value on the date of grant, which options shall vest as
follows: 60,000 on August 10, 2009, 60,000 on August 10, 2010 and 60,000 on
August 10, 2011, provided that the Employee is employed by the Company on the
applicable vesting dates. The 180,000 options shall vest immediately upon any
Change of Control in the Company. Change of Control shall mean the sale or
transfer of the majority of shares or assets of the Company to a third party or
the merger or consolidation of the Company with a third party. In the event of
termination not for "cause" (as defined in section 3.4), the balance of
remaining options to the nearest vesting date shall immediately vest.

2.3 Benefits. Subject to: (i) the approval by the Board, at its sole discretion,
of the Employee’s participation in the various plans from time to time; (ii) the
terms of the various plans in effect with the Company from time to time; (iii)
the Employee taking the necessary steps to ensure that the Employee (and, where
applicable, the Employee’s eligible dependents) are properly registered under
the plans; and (iv) the payment of costs payable by the Employee where
applicable, the Company and the Employee agree that the Employee shall be
eligible to receive additional benefits to the Employee during the Employee’s
employment hereunder, including, entitlement to participate in all employee
benefit programs and plans, made available to other salaried employees of the
Company, including, profit sharing, pension, short and long-term disability
insurance, hospital, major medical insurance and group life insurance plans.

2.4 Review. At the sole discretion of the Board, upon the completion of the
Employee’s first year of employment and each year thereafter, the Board shall
review the Employee’s annual salary and shall adjust it for any erosion of
income caused by inflation. In addition, adjustments shall be made at the sole
discretion of the Board, to reflect the Employee’s contribution to the Company,
when appropriate.

2.5 Vacation. The Employee shall be entitled to four (4) weeks vacation per
calendar year. Vacation time shall be taken by the Employee at such times so as
to minimize the disruption to the Business and affairs of the Company.

2.6 Expenses. The Company agrees to pay $400 per month to the Employee as a
reimbursement for office expenses which include Internet, telephone, office
supplies, and utilities. In addition, the Company agrees to pay in advance if
requested by the Employee, or promptly reimburse the Employee for, the
reasonable travelling, entertainment, and other non-office expenses actually and
properly incurred by the Employee in connection with the provision of services
by the Employee hereunder that are approved by the Company. Such payment of or
reimbursement for expenses shall be subject to the Employee keeping proper
accounts and furnishing to the Company within 60 days after the date the
expenses are incurred, all applicable statements, vouchers and other evidence of
expense in such form as may be reasonably requested by the Company.

--------------------------------------------------------------------------------

A-4

ARTICLE 3
TERMINATION OF EMPLOYMENT

3.1 Termination by Employee. The Employee may terminate his employment hereunder
upon giving the Company ninety (90) days prior written notice of the effective
date of his resignation. On receiving such notice, the Company may elect to pay
the Employee salary (and all related benefits owing to the Employee for such
period) in lieu of working during the notice period, in which case the
termination shall be effective immediately.

3.2 Termination by the Company. The Company may terminate the Employee's
employment hereunder upon giving the Employee: (i) ninety (90) days prior
written notice of the effective date of the termination; or (ii) salary (and all
related benefits owing to the Employee for such period) in lieu thereof. In the
event of the termination of the Employee’s employment hereunder by the Company,
the Employee shall be entitled to one (1) month's salary after the first full
year that the Employee was employed by the Company and 3 months severance pay
after the second full year in addition to any notice period (or payment in lieu
thereof) provided for hereunder.

3.3 Salary in Lieu of Notice. The Employee agrees that if the Company elects to
pay salary (and all related benefits) owing to the Employee for such period in
lieu of notice, the Employee's employment may be terminated immediately. The
Employee further agrees that in the case of any termination of employment, the
Employee shall not be entitled to any notice or payments in excess of those
specified in Section 3.2 hereof.

3.4 Termination for Cause. Notwithstanding Section 3.2 hereof, the Company may
terminate the Employee's employment for cause (defined as: (i) the continued
failure by the Employee to substantially perform his duties according to the
terms of hereof (other than any such failure resulting from the disability
(defined as the inability of the Employee to perform the material and
substantial duties in respect of the services to be provided hereunder on a
full-time basis for a period of four (4) consecutive weeks during the term
hereof) of the Employee) after the Company shall have given the Employee
reasonable notice in writing of such failure and a reasonable opportunity, of
not less than 30 days, to correct same; (ii) the conviction of the Employee for
embezzlement, theft, fraud or other criminal offence; (iii) the breach by the
Employee of a fiduciary duty owed to the Company; or (iv) the breach by the
Employee of any confidentiality or non-competition agreement of undertaking of
the Employee) without notice or payment.

3.5 Fiduciary Duty. The Employee acknowledges that he is undertaking a position
of authority and responsibility with the Company and as such he shall acquire
and develop unique and valuable contacts, skills and talents during the term of
his

--------------------------------------------------------------------------------

A-5

employment with the Company. The Employee furthermore acknowledges that as one
of the Company's principal representatives, he shall have primary responsibility
for developing the loyalty and goodwill of the Company's employees and
customers. Accordingly, during the term of this Agreement and for a period of 12
months after the Employee ceases to be an employee of the Company, for any
reason whatsoever, the Employee agrees to conduct himself in such manner as
shall not breach any fiduciary duty he may owe to the Company at such time. In
particular, and without limiting the generality of the foregoing, during the
term of this Agreement and for a period of 12 months after the Employee ceases
to be an employee of the Company, for any reason whatsoever, unless expressly
consented to by the Company in advance by writing, the Employee shall not
solicit or entice, or attempt to solicit or entice, either directly or
indirectly, any supplier, contractor, consultant, employee, customer, investor
or prospective investor of the Company, as at the date of termination of this
Agreement, to become a supplier, contractor, consultant, employee, customer, or
investor of any business or enterprise that directly competes with the Business
of the Company, as conducted by the Company from time to time during the term of
this Agreement or any extension thereof.

3.6 Remedies. The parties hereto acknowledge and agree that any violation or
threatened violation by the Employee of any of the provisions contained in
Section 3.5 hereof shall result in immediate and irreparable damage to the
Company and that the Company could not adequately be compensated for such damage
by monetary award alone. Accordingly, the Employee agrees that in the event of
any such violation or threatened violation, the Company shall, in addition to
any other remedies available to the Company at law or in equity, be entitled as
a matter of right to apply to such relief by way of restraining order, temporary
or permanent injunction and to such other relief as any court of competent
jurisdiction may deem just and proper.

3.7 Exit Interview. In the event of termination of employment by either party,
the Employee shall meet with the Chief Executive Officer for an interview. At
that time, the Employee shall deliver up to the Chief Executive Officer all
documents in the Employee's possession including all notes, graphs,
publications, data and other materials obtained or produced by the Employee
during his employment, including, without limitation, those bearing Confidential
Information as defined in Section 4.2 hereof.

3.8 Survival of Terms. The representations, warranties, covenants, agreements,
obligations and liabilities of the Employee under any and all of Sections 1.4,
3.5, 4.1, 4.3 and 4.4 hereof shall survive any expiration or termination of this
Agreement. Any expiration or termination of this Agreement shall be without
prejudice to any rights and obligations of the parties hereto arising or
existing up to the effective date of such expiration or termination, or any
remedies of the parties with respect thereto.

3.9 Reasonable Restrictions. The Employee agrees that all restrictions in this
Article 3 are reasonable and valid, and all defences to the strict enforcement
thereof by the Company are hereby waived by the Employee.

--------------------------------------------------------------------------------

A-6

ARTICLE 4
CONFIDENTIALITY AND INTELLECTUAL PROPERTY

4.1 Confidentiality. The Employee understands and agrees that, in the
performance of the Employee's obligations under this Agreement, the Employee
shall obtain knowledge of Confidential Information (as defined below) relating
to the business or affairs of the Company or of any of its subsidiary or
affiliated companies. The Employee agrees that the Employee shall not, without
the prior written consent of the Chief Executive Officer of the Company, either
before or after termination of this Agreement:

  (a)

use or disclose any Confidential Information outside of the Company (or any of
its subsidiary or affiliated companies) or for any use or purpose other than
those of the Company (or any of its subsidiary or affiliated companies);

        (b)

publish any article with respect thereto: provided, however, that the Employee
shall be entitled to publish articles in recognized scientific and peer reviewed
journals with respect to the Confidential Information with the prior written
consent of the Company, which consent shall not be unreasonably withheld.
Notwithstanding any other provision hereof, if a proposed article contains
Confidential Information that is not reasonably protected, in whole or in part,
by a patent, then the Company may withhold its consent to the publication of the
article by the Employee; or

        (c)

except in providing the services hereunder, remove or aid in the removal from
the premises of the Company any Confidential Information or any property or
material relating thereto.

4.2 Definition of Confidential Information. In this Agreement, "Confidential
Information" means any information or knowledge including, but not limited to,
any formula, pattern, design, system, program, device, software, plan, budgets,
costs, customer information, results of operations, process, know how, research,
discovery, strategy, method, idea or compilation of information that: (i)
relates to the business or affairs of the Company (or any of its subsidiary or
affiliated companies) or to any inventions or results from its or their research
and/or development activities; (ii) is private or confidential in that it is not
generally known or available to the public; or (iii) gives or would give the
Company (or any of its subsidiary or affiliated companies) an opportunity to
obtain an advantage over competitors who do not know of or use it; provided,
however, that Confidential Information shall not include any information or
knowledge that: (iv) was rightfully known to the Employee prior to the
commencement of his employment with the Company; (v) shall have become generally
available to the public, except as a result of any breach of this Agreement by
the Employee; or (vi) is lawfully disclosed to the Employee by third parties
that have no obligation of confidentiality, without restrictions as to use or
disclosure, to the Company.

--------------------------------------------------------------------------------

A-7

4.3 Inventions and Patents. In the event the Employee contributes to any
patentable invention as a result of his employment with the Company, any such
patentable invention shall be the exclusive property of the Company and the
Company shall have the exclusive right to file patent applications in the name
of the Company in connection therewith and the Employee shall cooperate with the
Company and provide all necessary assistance in the filing and prosecution of
such patent applications.

4.4 Copyrights. The Employee hereby assigns to the Company all copyrights and
similar rights in all works created by the Employee in whole or in part in the
course of his employment with the Company.

4.5 Injunctive Relief. The Employee acknowledges that any unauthorized
disclosure or use of Confidential Information by the Employee may result in
material damages to the Company and consents to the issuance of an injunction or
other equitable remedy to prohibit, prevent or enjoin unauthorized disclosure or
use of confidential information by the Employee.

ARTICLE 5
CONFLICT OF INTEREST

5.1 Disclosure of Conflicts of Interest. To the extent of his reasonable
knowledge, from time to time, the Employee shall promptly, fully and frankly
disclose to the Company in writing:

  (a)

the nature and extent of any interest the Employee, or any of his Associates,
has or may have, directly or indirectly, in any contract or transaction or
proposed contract or transaction of or with the Company;

        (b)

every office the Employee, or any of his Associates, may hold or acquire, and
every property the Employee or any of his Associates, may possess or acquire,
whereby directly or indirectly a duty or interest might be created in conflict
with the interests of the Company or the duties and obligations of the Employee
under this Agreement; and

        (c)

the nature and extent of any conflict referred to in paragraphs 5.1(a) or (b)
above.

In this Agreement, the expression "Associate" shall mean: (i) a corporation of
which that person beneficially owns, directly or indirectly, shares carrying
more than 10% of the voting rights attached to all shares of the corporation for
the time being outstanding carrying voting rights that are at that time capable
of being exercised; (ii) a partner of that person; (iii) a trust or estate in
which that person has a substantial beneficial interest or for which that person
serves as trustee or in a similar capacity; (iv) a spouse, son or daughter of
that person; or (v) a relative of that person or of his spouse, including the
parents, brothers and sisters.

--------------------------------------------------------------------------------

A-8

5.2 Avoidance of Conflicts of Interest. The Employee shall not enter into any
agreement, arrangement or understanding with any other person or entity that
would in any way reasonably conflict or interfere with this Agreement or the
duties and obligations of the Employee under this Agreement or that would
otherwise prevent the Employee from performing the services hereunder, and the
Employee hereby represents and warrants that neither he nor any of his
Associates has entered into any such agreement, arrangement or understanding.

ARTICLE 6
GENERAL

6.1 Interpretation. If the sense or context of this Agreement so requires, the
singular number only shall include the plural and vice versa and words importing
the masculine gender shall include the feminine and neuter genders and vice
versa and words importing persons shall include individuals, partnerships,
associations, trusts, unincorporated organizations and corporations and vice
versa. In this Agreement "herein", "hereby", "hereunder", "hereof", "hereto" and
words of similar import, refer to this Agreement as a whole and not to any
particular Section or part of this Agreement. The headings and captions of
Sections of this Agreement are inserted for convenience of reference only and
are not to be considered when interpreting this Agreement. All sums of money set
forth in this Agreement are expressed in United States dollars.

6.2 Benefit of Agreement. This Agreement shall enure to the benefit of and be
binding upon the heirs, executors, administrators and legal personal
representatives of the Employee and the successors and assigns of the Company,
respectively.

6.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between the parties hereto
with respect thereto. There are not representations, warranties, forms,
conditions, undertakings or collateral agreements, express implied or statutory
between the parties other than as expressly set forth in this Agreement.

6.4 Waivers. No waiver of any breach of any term or provision of this Agreement
shall be effective or binding unless made in writing and signed by the party
purporting to give the same and, unless otherwise provided in the written
waiver, shall be limited to the specific breach waived.

6.5 Assignment. This contract being a contract of personal services, it is
hereby agreed that the Employee may not assign his or its rights or obligations
under this Agreement, in whole or in part.

6.6 Severability. If any provision of this Agreement is determined to be invalid
or unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision and all other provisions hereof shall continue in full force and
effect.

--------------------------------------------------------------------------------

A-9

6.7 Notices. Any demand, notice or other communication under this Agreement in
connection herewith shall be sufficiently given:

  (a)

by the Company to the Employee, if delivered personally to the Employee, or if
delivered or sent by prepaid registered mail to the Employee, as the case may
be, at the address of the intended recipient shown on the first page of this
Agreement; and

        (b)

by the Employee to the Company, if delivered personally to the Chief Executive
Officer of the Company or if delivered or sent by prepaid registered mail to the
Company at the address of the Company shown on the first page of this Agreement
addressed to the attention of the Chief Executive Officer.

Any party hereto may change their address for notices by giving notice in
writing of such change to the other parties as provided above. Any notice or
communication shall be deemed to have been given, if delivered as aforesaid,
when delivered, and if mailed in the United States as aforesaid, on the fourth
business day after the date of mailing.

6.8 Further Assurances. Each party hereto shall, from time to time, execute and
deliver all such further documents and instruments and do all acts and things as
the other party may reasonably require to effectively carry out or better
evidence or perfect the full intent and meaning of this Agreement.

6.9 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of Nevada and the federal laws of the
United States of America applicable therein. All disputes arising under this
Agreement will be referred to and resolved by binding arbitration in the State
of New York in accordance with the arbitration rules of the American Arbitration
Association.

6.10 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy shall be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

6.11 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original and all of which shall together
constitute one and the same instrument.

6.12 Copy of Agreement. The Employee hereby acknowledges receipt of a copy of
this Agreement duly signed by the Company.

--------------------------------------------------------------------------------

A-10

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the day and year first above written.

MABCURE INC.

Per: /s/ Amnon Gonenne     Authorized Signatory  


SIGNED, SEALED and DELIVERED by )   RON KALFUS in the presence of: )     )   /s/
Dr. Amit Marmur )   Signature )     ) /s/ Ron Kalfus Amit Marmur ) RON KALFUS
Print Name )     )   Nahal Gamla, Qiryat Ono, Israel )   Address )     )  
Consultant )   Occupation    


--------------------------------------------------------------------------------